Supplemental
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 6-10, and 13-24 are allowed.  The claims have been renumbered 1-20.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Claims 8 and 21 have been amended as follows:
8. (Currently Amended) A method comprising: 

receiving a user selection of a data source:

in response to the user selection of the data source, querying the data source for dimension and measure metadata, the querying of the data source for dimension and measure
metadata includes receiving an OLAP query from the user at a reverse proxy and forwarding the

OLAP query to the data source: and

returning the dimension and measure metadata to the user

receiving a user selection of at least two dimensions of the data source;


determining, based on the acquired data, graph nodes representing dimension values of the first dimension and graph edges connecting the graph nodes and representing dimension values of the second dimension; and
generating a graph image based on the graph nodes and graph edges.

21. (Currently Amended) A non-transitory computer-readable medium storing program instructions that when executed cause a processor to perform a method comprising:
receiving a user selection of a data source;

in response to the user selection of the data source, querying the data source for dimension and measure metadata, the querying of the data source for dimension and measure metadata includes receiving an OLAP query from the user at a reverse proxy and forwarding the OLAP query to the data source; and
returning the dimension and measure metadata to the user

receiving a user selection of at least two dimensions of the data source;

acquiring data of the data source, the data associating each of a plurality of dimension values of a first dimension of the selected dimensions with one or more of dimension values of a second dimension of the selected dimensions;
determining, based on the acquired data, graph nodes representing dimension values of the first dimension and graph edges connecting the graph nodes and representing dimension values of the second dimension; and
generating a graph image based on the graph nodes and graph edges.
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 12, 2021